DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  MARK W. RICKARD, P.A. d/b/a LAW GUARD, JUDY L. FORSTER,
            PATRICK LACY and BRUCE HIRSHFELD,
                         Appellants,

                                     v.

   SOOKRANI NARAIN, ALEXIS FIELDS, ESQ., and KOPELOWITZ
        OSTROW FERGUSON WEISELBERG GILBERT,
                        Appellees.

                              No. 4D20-2178

                               [July 8, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE20000846.

  Mark W. Rickard of Law Guard, Plantation, for appellants.

  Alexis Fields of Kopelowitz Ostrow Ferguson Weiselberg Gilbert, Ft.
Lauderdale, for appellees.

PER CURIAM.

  Affirmed.

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.